DETAILED ACTION
1.	The amendment received on July 29, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
3.	Claims 17, 19, 20, 22, 23, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test apparatus ‘an image sensor configured to image light passing through the pair of apertures and reaching an imaging plane for each wavelength; and a processing circuit configured to acquire an intensity of the light for each wavelength imaged by the image sensor, and calculate a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength,’ in combination with the rest of the limitations of claim 17.  Claims 19, 20, 22, and 23 are allowed at least by virtue of their dependency from claim 17.
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test apparatus ‘an image sensor configured to image light passing through the first aperture and the second aperture and reaching an imaging plane; and a processing circuit configured to acquire an intensity of the light for each wavelength imaged by the image sensor, and calculate a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength,’ in combination with the rest of the limitations of claim 29.
As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test method ‘the first wavelength selecting region and the second wavelength selecting region being arranged so that light not deflected by a test object passes the first aperture and light defected by the test object only passes through the second aperture; acquiring an intensity of the light for each wavelength imaged by the imaging; and calculating a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength’ in combination with the rest of the limitations of claim 30.
As to claim 31, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test apparatus ‘each of the first wavelength selecting region and the second wavelength selecting region is divided into a central region and a peripheral region different in wavelength selectivity from the central region, light passing through the peripheral region of the first wavelength selecting region has a characteristic to pass through the central region of the second wavelength selecting region, and light passing through the central region of the first wavelength selecting region has a characteristic to pass through the peripheral region of the second wavelength selecting region,’ in combination with the rest of the limitations of claim 31.  
As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test apparatus ‘each of the first wavelength selecting region and the second wavelength selecting region is divided into a central region and a peripheral region different in wavelength selectivity from the central region, light passing through the peripheral region of the first wavelength selecting region has a characteristic to pass through the central region of the second wavelength selecting region, and light passing through the central region of the first wavelength selecting region has a characteristic to pass through the peripheral region of the second wavelength selecting region,’ in combination with the rest of the limitations of claim 32.  
As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical test method ‘calculating a deflection angle of the light for each wavelength based on the intensity of the light for each wavelength, wherein:  each of the first wavelength selecting region and the second wavelength selecting region is divided into a central region and a peripheral region different in wavelength selectivity from the central region, light passing through the peripheral region of the first wavelength selecting region has a characteristic to pass through the central region of the second wavelength selecting region, and light passing through the central region of the first wavelength selecting region has a characteristic to pass through the peripheral region of the second wavelength selecting region,’ in combination with the rest of the limitations of claim 33.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886